DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-20 and 23-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo et al. (US 2018/0224909)

Re Claims 14 and 33; Koo discloses a device and a method for wireless transmission (Fig. 5) of electrical energy to an energy receiver, comprising: 
a support surface (110), on which the energy receiver is arrangeable during the energy transmission; 
at least one induction coil (150) for the transmission of the electrical energy; and 
at least one air duct (972) extending within the device from an opening (holes) formed in the support surface into the device, wherein the opening is arranged over the induction coil. (Fig. 2, 3 9k).

Re Claim 15; Koo discloses wherein the air duct is routed through a winding of the induction coil. (Fig. 9k)

Re Claim 16; Koo discloses wherein the induction coil (150) is arranged directly under the support surface (110) (Fig. 5).

Re Claim 17; Koo discloses further comprising a carrier (180) for holding the induction coil (150), the carrier having a recess (the opening located in the middle of 180) through which the air duct extends. (Fig. 5)

Re Claim 18; Koo discloses wherein the carrier is a carrier plate, (Fig. 5)

Re Claim 19; Koo discloses wherein the support surface is essentially rectangular and the opening is formed on or at least close to a longitudinal axis of the support surface. (Fig. 5)

Re Claim 21; Koo discloses wherein the opening is formed at a distance from an edge of the support surface. (Fig. 5)

Re Claim 23; Koo discloses further comprising a turbomachine (190) for generating an air flow in the air duct, the turbomachine being configured to forming the air flow in a direction from the support surface into the air duct. (Fig. 5, 9k and also see par 0254)

Re Claim 24; Koo discloses further comprising means (190) for directing air conducted through the air duct toward the induction coil and/or at least one further electrically operated component. (Fig. 5, 9k and also see par 0254)

Re Claim 25; Koo discloses wherein the air duct is closed at least in an area in which the air duct extends past the induction coil (150) and/or the further electrically operated component. (Fig. 9k)

Re Claim 25; Koo discloses wherein the air duct extends into an outlet area of the device through which liquid entering the device can flow out of the device. (Fig. 9k)

Re Claim 27; Koo discloses wherein at least one projection is formed on the support surface so as to hold the receiving unit at a distance from the support surface so that air to be conducted into the air duct flows underneath. (Fig. 6, the projections are formed on 110)

Re Claim 28; Koo discloses wherein the projection comprises at least one fin and/or nub. (Fig. 6)

Re Claim 29; Koo discloses wherein the device is configured as a component of a passenger compartment interior. (Fig. 3a)

Re Claim 30; Koo discloses wherein the device is configured for arrangement at a center console, an interior door trim, in a glove compartment, at a dashboard, and/or at a back side of a backrest of a seat of the passenger compartment interior. (Fig. 3a)

Re Claim 31; Koo discloses A built-in unit of a passenger compartment of a vehicle, comprising a device according to Claim 14. (Fig. 3a)

Re Claim 32; Koo discloses A vehicle, comprising a device according to Claim 14.(Fig. 3a)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al (US 2018/0224909)  
Re Claim 21 and 22; Koo discloses opening located on the support surface.
Koo does not disclose wherein the opening is formed at a distance at least 1.5 cm from the edge of the support surface and wherein the opening is formed at a distance at least 2 cm from the edge of the support surface.
However it would have been obvious to one having ordinary skill in the art at the effective filing of the invention was made to have a distance at least 1.5 cm from the edge of the support surface 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DANIEL KESSIE/
01/25/2022
Primary Examiner, Art Unit 2836